Citation Nr: 1110232	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for scar, status post left inguinal hernia repair, currently rated as 0 percent disabling.

2.  Entitlement to an increased rating for hallux valgus, left foot, postoperative with scar, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for hallux valgus, right foot, postoperative with scar, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in June 2009.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of this proceeding is associated with the claims file.

The issues of entitlement to increased ratings for hallux valgus, left foot and right foot, postoperative with scars are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected scar, status post left inguinal hernia repair is manifested by one superficial scar on the left groin that is painful on examination, with maximum width of 1 millimeter (mm.) and a maximum length of 6 centimeter (cm.); the scar does not cause limitation of function or limitation of motion, nor is it unstable.



CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 10 percent (but no higher) for the Veteran's service-connected scar, status post left inguinal hernia repair have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114, Diagnostic Code 7338, and 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in January 2008.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the September 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.  The Board finds that any defects with respect to the timing of the VCAA notice was not prejudicial, since the case was readjudicated in April 2009 via a statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Veteran's service treatment records and VA treatment records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination regarding his scar, status post left inguinal hernia repair claim in February 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report is thorough and contains sufficient detail so that the Board's evaluation is a fully informed one.  Thus, the Board finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the scar, status post left inguinal hernia repair issue, and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Briefly, the Veteran contends that the severity of his service-connected scar, status post left inguinal hernia repair warrants a higher disability rating.  This disability is currently rated as noncompensable under Diagnostic Code 7338-7805.  38 C.F.R. §§ 4.114, 4.118.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or is not operated, but remediable.  A 10 percent rating is assigned when the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating is assigned when the inguinal hernia is small and postoperative but recurrent; where it is inoperable and irremediable, not well supported by truss; or where it is not readily reducible.  A 60 percent rating is assigned where the inguinal hernia is large, postoperative, and recurrent, and is not well supported under ordinary conditions and is not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338.

The applicable rating criteria for skin disorders, to include scars, are found at 38 C.F.R. § 4.118.  During the pendency of this appeal for an increased rating, the criteria for evaluation of scars were amended as of October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the Veteran's claim in January 2008.  However, the Board's determination as follows would be the same under either version of the rating criteria. 

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the service-connected scar is located on the Veteran's left groin.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for scars that are superficial and painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. §  4.118.

Historically, service connection was granted for the Veteran's left inguinal hernia repair in a September 1997 rating decision and assigned a noncompensable disability rating, effective April 10, 1997.  Subsequently, a May 2008 rating decision continued the noncompensable disability rating.

The Veteran was afforded a VA examination in February 2008.  The examiner noted that the Veteran was diagnosed with a left inguinal hernia in 1996, and underwent a tension-free repair using mesh in 1996.  The Veteran reported that since that time he has had soreness at the operative site, and feels pain with lifting.  The Veteran reported that he could lift approximately 50 to 75 pounds, and that lifting anything heavier causes severe pain.  The Veteran reported that the course since onset had been stable.  The Veteran reported that his current treatment included taking a nonsteroidal anti-inflammatory drug.  The Veteran denied a history of trauma to the digestive system, as well as neoplasm.  The Veteran's current symptoms included pain at the surgical site, and pain when lifting heavy objects.  The Veteran did not have a history of an injury or wound related hernia, or tuberculosis of the peritoneum.  After physical examination of the Veteran, the examiner noted that a hernia was not present.  The examiner diagnosed the Veteran with post-surgical inguinal hernia repair pain.

The Veteran reported that he was currently employed as a barber.  The examiner stated that there were no significant effects on the Veteran's usual occupation.  There were some effects on the Veteran's usual daily activities, including moderate effects with regard to chores, shopping, exercise, sports, and recreation.  There were no effects with regard to traveling, feeding, bathing, dressing, toileting, or grooming.

Examination of the Veteran revealed a scar on his left groin, measuring 6 centimeter (cm.) by 1 millimeter (mm.).  The examiner noted that there was pain.  The Veteran did not have skin breakdown, tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  The scar did not result in limitation of motion or loss of function.

The Veteran provided testimony about his scar, status post left inguinal hernia repair during an August 2010 Board hearing.  The Veteran testified that he cannot really lift over 50 pounds, and that he had to give up a few factory jobs because of the severity of the pain.  He testified that he cannot always sit up straight, and that the pain is excruciating when he gets out of bed.  The Veteran testified that clinicians have told him that there is basically nothing to do for the pain, besides taking medication.  The Veteran testified that the hernia has not come back since the surgery.  The Veteran has also submitted statement documenting his symptoms regarding his scar, status post left inguinal hernia repair.

VA treatment records do not document that the Veteran's scar on his left groin results in limitation of motion or limitation of function, or is unstable.  Also, the records do not show that the Veteran's hernia is recurrent.

Based on the medical evidence of record, the Board must find that a compensable rating for the Veteran's left inguinal hernia is not warranted under the provisions of Diagnostic Code 7338.  The VA treatment records and February 2008 VA examination found no reoccurrences of a hernia and no residuals that would warrant a 10 percent rating, or higher.

However, during the February 2008 VA examination, the Veteran reported that he feels pain at the operative site when lifting, and he reiterated this during his August 2010 Board hearing.  At that time, he testified as to a pain at the area of his scar.  The Board believes the Veteran to be a credible witness.  The provisions of Code 7804 provide for a 10 percent rating for scars that are superficial and painful on examination.  Therefore, the Board believes that this rating code may be reasonably applied to the Veteran's disability picture.  Accordingly, the Board finds that a 10 percent rating is warranted for the Veteran's scar, status post left inguinal hernia repair.

However, the Board also finds that the clear preponderance of the evidence is against entitlement to a rating in excess of 10 percent at any time during the appeal period.  Therefore, staged ratings are not applicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this regard, a higher rating is not available under any criteria based on current symptomatology.  After reviewing the evidence discussed above, the Board must find that a rating higher than 10 percent is not warranted.  Diagnostic Code 7801 is not for application because the medical evidence or record does not show that the Veteran's scar is deep or causes limited motion.  Furthermore, a disability rating greater than 10 percent is not available under Diagnostic Codes 7802, 7803, or 7804.  With respect to Diagnostic Code 7805, which allows for rating the scar based on limitation of function, there were no findings of limitation of motion on examination due to the Veteran's scar.

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected scar, status post left inguinal hernia repair on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in the applicable diagnostic codes.  In short, the rating criteria contemplate not only his symptoms but the severity of his scar, status post left inguinal hernia repair.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a 10 percent disabling rating (but no higher) is warranted for scar, status post left inguinal hernia repair.  To this extent, the appeal is granted throughout the appeal period, subject to laws and regulations applicable to payment of VA monetary benefits.


REMAND

With regard to the Veteran's claim for entitlement to increased ratings for hallux valgus, left foot and right foot, postoperative with scars, the Board notes that the Veteran was last provided a VA examination in February 2008.  In August 2010, the Veteran testified that his foot disabilities had worsened in severity.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In addition, the Board notes that there is conflicting evidence as to whether the Veteran's scars on his feet are painful on examination.  Under the circumstances, the Board finds that another VA examination is appropriate.

Lastly, the Board notes that the most recent VA outpatient treatment record is from February 2009.  In light of the need to return the case for additional development, the AMC/RO should obtain any missing VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any recent VA treatment records (not already of record) relevant to the appeal.

2.  Then, the Veteran should be afforded an appropriate VA examination(s) to determine the severity of his service-connected hallux valgus, left foot and right foot, postoperative with scars.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests (including x-rays) and clinical findings should be clearly reported to allow for application of VA rating criteria.  The examiner should specifically address whether the Veteran's scars are painful on examination.

3.  To avoid further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings have been reported.

4.  After completion of the above and any further development deemed necessary, the AMC/RO should review the record and determine whether higher ratings for hallux valgus, left foot and right foot, postoperative with scars are warranted.  The AMC/RO should consider all appropriate rating criteria and whether the Veteran should be rated based upon individual residuals, to include the possibility of separate ratings for scars.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


